Citation Nr: 1031122	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  05-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for left brachial plexus 
neuropraxia of the posterior cord, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to May 1981.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In 
that decision, the RO denied an increased rating for left 
brachial plexus neuropraxia of the posterior cord, rated as 20 
percent disabling.  In February 2009, the Board returned the case 
for additional development, and the case was subsequently 
returned to the Board for further appellate review.


REMAND

A preliminary review of the record upon its return discloses that 
not all of the development previously requested by the Board was 
accomplished.  As such this case must be returned to complete the 
requested development.

In this regard, an October 2003 VA examination shows that 
electromyography (EMG) and nerve conduction velocity (NCV) tests 
were ordered.  When the Veteran was afforded VA examinations in 
November 2005, May 2006, and October 2008, the VA examiner noted 
that EMG and NCV tests were ordered back in 2003, but had not yet 
been performed.  In October 2008, the VA examiner specifically 
noted that EMG and NCV conduction studies would be helpful and 
should be ordered for further evaluation, particularly since 
previous magnetic resonance imaging (MRI) studies were not 
helpful for diagnostic clarification purposes.  At a BVA hearing 
in January 2009, the Veteran testified EMG and NCV tests were not 
performed.  Consequently, the matter was returned in February 
2009 to schedule the Veteran for a VA examination that included 
EMG and NCV conduction studies.  

The Veteran was VA afforded neurologic and orthopedic 
examinations in March 2009.  The neurologic examiner was the same 
examiner who performed the October 2008 examination, and he once 
again noted that EMG nerve conduction studies had not yet been 
performed, and that he reordered the study.  The examiner 
explained that an EMG and nerve conduction studies would be 
useful for diagnostic clarification.  

In sum, medical examiner(s) have expressed a need for EMG and 
nerve conduction studies on at least 5 examinations; yet, these 
tests have not been scheduled, or performed, without explanation, 
despite being instructed to do so in a Board remand. Moreover, in 
the February 2009 remand, the instructions requested the VA 
examiner to opine as to whether the Veteran's disability produced 
mild, moderate or severe incomplete paralysis of the affected 
nerve, in terms of the rating schedule.  This too was not 
accomplished.  

Importantly, a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms of 
the remand.  Additionally, where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

Afford the Veteran another VA examination 
to ascertain the severity and 
manifestations of his left brachial plexus 
neuropraxia of the posterior cord.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished, including, but not 
limited to EMG and NCV testing.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review and 
examination, the examiner is requested to 
report complaints and clinical findings 
pertaining to the Veteran's left brachial 
plexus neuropraxia of the posterior cord in 
detail.  The examiner should comment on 
whether the Veteran's disability produces 
mild, moderate or severe incomplete 
paralysis of the affected nerve and comment 
on any other functional impairment caused 
by this disability.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in 
the alternative, the claims file, must be 
made available to the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


